ON Application i?or Rehearing.
Bermudez, C. J.
A re-examination of this case has served only to confirm us in the correctness of our views previously expressed. Our decree must, however, he modified.
The amount duo opponent on the day of sale in capital and interest was $18,533 33, subject to credit aggregating $10,362 68, which left a balance of $8170 65, on which interest was improperly allowed.
The error can he corrected without granting a rehearing.
It is, therefore, ordered that our previous decree be amended by striking therefrom the words “and, interest,” which follow the amount allowed and that thus reformed, it remain undisturbed.
Rehearing refused.